                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-00087-RGK-MAA                                           Date      March 12, 2020
 Title             Jesika Smith, et al v. Orcutt Union School District et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                             N/A
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



       Plaintiff is hereby ordered to show cause, in writing, not later than 12:00 noon on March
13, 2020 why the First Amended Complaint [33], filed on March 11, 2020 should not be
stricken as untimely.

         IT IS SO ORDERED.
                                                                                                     :
                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
